DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Rowe does not appear to disclose a stent-valve that comprises a loop material on an exterior surface of the stent component. 
As recited in the claims, the applicant did not further limit the ‘loop’ to be made of a specific material or possess a specific structure, other than a ‘loop’.  
Therefore, Rowe’s teaching of a fastener having a loop shape meets the claim limitation as the loop is made from a ‘material’. 
The fabric and material of the loops are only specified in dependent claims 4-5.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

Claim(s) 2-5 and 8-10 are rejected under pre-AIA  35 U.S.C. 102(a) or (e) as being anticipated by Campbell (US 2006/0085060).
Referring to claims 2-5, Campbell discloses a stent-valve for cardiac valve replacement, the stent-valve comprising (Fig. 7-8): a valve component(30); and a stent component(40) housing the valve component [0066]; the stent component and the valve component being capable of a collapsed configuration for delivery to an implantation site by a catheter [0027], and an expanded configuration after implantation; characterized in that the stent-valve comprises Velcro material (27/29) on an exterior surface of the stent component.
Referring to claim 8, Campbell discloses wherein the valve component can be sutured (60) to the stent (40) component [0066].
Referring to claim 9, Campbell discloses wherein the stent component has a generally cylindrical shape (Fig.1).

Referring to claim 10, Campbell discloses the stent-valve configured for replacing a failed aortic valve (abstract).

Claim(s) 2-3, and 6-10 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Rowe et al. (US 2006/0287717)[The provision date is being used in this application, which discloses the claimed features].
Referring to claim 2, Rowe et al. discloses a stent-valve for cardiac valve replacement, the stent-valve comprising (Fig. 5): a valve component(30); and a stent component(50) housing the valve component; the stent component and the valve component being capable of a collapsed configuration for delivery to an implantation site by a catheter, and an expanded configuration after implantation; characterized in that the stent-valve comprises loop material(54) on an exterior surface of the stent component.
Referring to claim 3, Rowe et al. discloses wherein the loop material is capable of forming a hook-and-loop fastening with respect to a hook material (38).
Referring to claim 6, Rowe et al. discloses wherein the stent-valve is configured to be expanded by an inflation balloon (paragraph 19).
Referring to claim 7, Rowe et al. discloses wherein the stent-valve is configured to be mounted on the inflation balloon prior to delivery of the stent-valve to the implantation site (paragraph 7).
Referring to claim 8, Rowe et al. discloses wherein the valve component is sutured to the stent component (the valve component comprises a suture-permeable 
Referring to claim 9, Rowe et al. discloses wherein the stent component has a generally cylindrical shape (Fig. 5, 50).
Referring to claim 10, Rowe et al. discloses the stent-valve configured for replacing a failed aortic valve (paragraph 6).


    PNG
    media_image1.png
    335
    428
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-5 and 11-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowe et al. in view of either Berg (DE 19907646, see attached translation) or Campbell (US 2006/0085060).
Referring to claims 4-5 Rowe et al. lacks a detailed description of the loop material comprising a microscopic loop material, or wherein the loop material comprises a micro-velour material. 
However, Berg, also in the medical field teaching devices and methods for aortic repair including stents. Berg teaches the use of holders attached to the stent that are by a Velcro fastener section (hook/loop fastener) (paragraph 16 of the translation). 
Additionally, Campbell, also concerned with aortic repair via the use of stents, teaches the use of either/or in combination; barbs, sutures, prongs and/or Velcro as a fastening means to secure a stent to the valve [0066]. 
Thus, Velcro fastening technology existed prior to the date of the present application as shown in either Berg or Campbell. One skilled in the art would have been motivated to substitute a Velcro fastening technology, as taught in either Berg or Campbell, for the connection means in Rowe with the expectation of securing the valve to the stent. Since the essence of applicant’s invention is to provide a means for the quick/easy and secure connection of a stent to a valve, one skilled in the art would look to all known medical fastening and securing means, such as those disclosed by either Berg or Campbell to provide a quick and secure connection. 
Referring to claims 11-12, Rowe et al. discloses a  second stent component(Fig. 8) being capable of a collapsed configuration for delivery to an implantation site by a catheter, and an expanded configuration after implantation(paragraph 80), the second stent(70) component being configured to house the stent-valve (paragraphs 78-80). . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 2002/0052649) discloses a stent graft with ‘loop material’ on its outer surface that can also be micro-velour. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448.  The examiner can normally be reached on MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774